DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the amendment to the drawings, the objection to the drawings as presented in the Office Action mailed April 19, 2022 has been withdrawn.
In view of the amendment to the claims, the rejection of claims 1-16 under 35 U.S.C. 112b, as presented in the Office Action mailed April 19, 2022 has been withdrawn.
Also in view of the amendment to the claims, the rejection of claims 1, 2, 6, 7 and 12-16 under 35 U.S.C. 102a1 as being anticipated by Rogge (EP170770) has been withdrawn.
In view of the amendment to the claims, the rejections of claims 1 and 10 under 35 U.S.C. 102a1 as being anticipated by Richter (US D169390) or Janzen (DE 10251678), have been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1, 2, 5-8,14,15, 17-20 are currently pending.  Claims 17-20 are withdrawn from consideration.  Claims 1, 2, 5-8, 14 and 15 are rejected.

Specification
The disclosure is objected to because of the following informalities:  
Reference character “40” has been used to designate both “a bottom” and “a bottom pyramid” (see the amendment to the specification paragraphs 8, 9, 10, 23, 25, 26, 27, 35).
Additionally, reference character “31” has been used to designate both “a base” and “an upper base” (see the amendment to the specification paragraph 9, 10, 23, 24, 26, 27).
Reference character “30” has also been used to designate both “a middle” and “a prism” (see the amendment to the specification paragraphs 8, 9, 10, 23, 24).
Reference character “33” has been used to refer to “a plurality of faces” as well as “the prism.”  (see the amendment to the specification paragraph 9, 10, 25, 26, 27). 
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-8, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, where “the middle comprises the prism comprises the upper base, the lower base and six faces equal to the number of triangular faces of either the top pyramid or the bottom pyramid.   From applicant’s figures, it appears that the food product is a unitary product.  Therefore, it is not clear as to how the middle prism can comprise six faces equal to the number of triangular faces of either top pyramid or the bottom pyramid.
Claim 1 recites the limitation, “the number of triangular faces” (see lines 7, 9 and 11).  This limitation lacks proper antecedent basis.  
Claim 1 recites the limitation, “an individual base unit comprises” on lines 2-3.  This limitation is not clear as to whether “an individual base unit” is referring to “individual base units” or some other individual base unit.  To overcome this rejection, the limitation should be amended to recite, “an individual base unit of the individual base units” or similar language.
Claim 1 further recites, “another individual base unit” on line 12.  This limitation is not clear if “another individual base unit” is one of the plurality of individual base units, or some other individual base unit.
Claim 1 recites the limitation, “the prism” on line 9.  This limitation lacks proper antecedent basis, as it is unclear as to whether it is referring to “a prism” as recited on line 7 or “a middle prism” as recited on line 4.
Claims 6 and 7 recite, “at least two connected individual base units.” This limitation lacks proper antecedent basis, as the limitation is unclear if it is referring to “individual base units” as recited on line 2 of claim 1 or two of “an individual base unit” as recited on line 2 of claim 1. 
Claim 8 recites, “at least three connected base individual units.”  This limitation lacks proper antecedent basis as it is unclear as to whether this is referring to “a plurality of base units” or “individual base units” or “an individual base unit” as recited on line 2 of claim 1.
Claim 8 also recites, “at least five connected base units.”  This limitation lacks proper antecedent basis, as the limitation is unclear if it is referring to “a plurality of base units”, “individual base units” as recited on line 2 of claim 1 or at least five of “an individual base unit” as recited on line 2 of claim 1. 
Claims 2, 5-8, 14 and 15 are rejected based on their dependence to claim 1. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites, “wherein an individual base unit comprises a polyhedron” (see lines 2-3).  Claim 2 recites “wherein the individual base unit comprises a polyhedron.  Therefore, claim 2 is not seen to further limit the claim from which it depends.
Claim 5 recites that “the polyhedron is an elongated hexagonal bipyramid.”  Claim 1 recites, that “an individual base unit comprises a polyhedron having a top pyramid, a bottom pyramid and a middle prism” (see lines 2-4).  Claim 1 recites that “the top pyramid” and “the bottom pyramid,” “comprises six triangular faces and a base having six sides equal to the number of triangular faces that forms an upper base of a prism.”  Because the base of each of the top and bottom pyramid has six sides equal to the six triangular faces, this would appear to mean that claim 1 is already reciting that the top pyramid and the bottom pyramid are hexagonal pyramids.  Therefore, it is not seen that claim 5 further limits the claims from which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 5, 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rogge (EP 170770) in view of Kerekes, Harigai (JP 08-205774), Muller (US D790150), Fishter (US 20200100521) and in further view of Martellato, and Amazon.com.
Regarding claim 1, Rogge discloses a frozen confection (ice cream wafer with ice cream) comprising a plurality of base units comprising individual base units (see figure 1 and 2, item 4), wherein “an individual base unit” comprises a polyhedron shape (see figure 1, 2 and 3, upper and lower elements 4; paragraph 7 and 11 of the machine translation) having a top pyramid and a bottom pyramid (see figure 2 and 3) and a middle prism (see the flange sections 6).  That is, Rogge can be construed as teaching truncated square pyramids for top and bottom sections of an individual base unit.  
Rogge further teaches that the plurality of base units comprise frozen water, because the Rogge’s frozen confection comprises ice cream, which necessarily comprises frozen water (see paragraph 8 of the machine translation).
The top and bottom truncated pyramids comprise four inclined faces and each of the top and bottom truncated pyramids have a base having sides that equal the number of inclined faces of an upper and lower base, respectively, of a prism.
In view of the rejection under 35 U.S.C. 112b, the middle prism of “an individual base unit” of Rogge can be construed as comprising the upper base and the lower base and faces that would have equaled the number of inclined faces of either of the tp or bottom truncated pyramid of Rogge.  
The individual base units are connected on at least one side to “another base unit” (see figure 1, item 7, 8) and the connection between the individual base units is shearable (see paragraph 11 of the machine translation - “break off individual pieces”).
Nonetheless, claim 1 differs from Rogge in specifically reciting, “wherein the top pyramid comprises six triangular faces and a base having six sides equal to the number of triangular faces that forms an upper base of a prism; wherein a bottom pyramid comprises six triangular faces and a base having six sides equal to the number of triangular faces that forms a lower base of the prism; wherein the middle prism comprises the upper base, the lower base and six faces equal to the number of triangular faces of either the top pyramid or the bottom pyramid.”
That is, the claim differs in the specific shape of the top and bottom and middle of the base units.
However, Kerekes evidences on page 16 of 43, food products comprising pyramids having triangular faces (see “Martellato Clear Polycarbonate Chocolate Mold, Connected-Pyramids Tablet”).  Haragi similarly evidences arranging a food composition so as to comprise base units each with the same type of triangular faces so as to form base units with a top pyramid and a bottom pyramid (see figure 3, 2nd, 3rd and 4th tier).   Muller further evidences the use of triangular pyramid shapes on a top and bottom of a plurality of base units of a food frozen confection (see figure 1).  While not specific as to having six triangular faces for the top and bottom pyramid, Fishter further evidences that it has been known to shape foods as hexagonal pyramids as well as other shapes such as truncated pyramids (see paragraph 111), thus suggesting pyramids having six triangular faces and thus a base having six sides equal to “the number of triangular faces that forms an upper base and a lower base of a prism.”  Martellato teaches shapes for a confection (“Pyramid Praline”), where the confection can be a pyramid having a plurality of triangular faces.  It appears from Martellato’s figure that there would have been at least six triangular faces to the pyramid.  Amazon.com evidences that Martellato is teaching a chocolate product.  
As the combination already teaches pyramids for a base unit, and further teaches that the food product can be segregated along the connections between the base unit, it is not seen that the particular shape of pyramid used for the top and bottom would have provided a patentable distinction over the prior art, where such a modification would have been obvious to one having ordinary skill in the art, based on known shapes of pyramids that can be used for foods.  That is, Rogge already suggests elongated bi-shaped quadrangular polyhedrons for the base unit.  In view of Kerekes, Harigai and Muller, the combination suggests the shapes can be pyramid shapes.  Therefore, in view of Kerekes, Harigai and Muller the combination suggests triangular bi-pyramids as well as quadrangular bipyramids.  Martellato, Amazon.com and Fishter further evidence octagonal pyramids for foods as well as hexagonal pyramids for foods.  
Therefore, to modify Rogge and to use another conventional food shape such as a hexagonal pyramid for both the top and bottom of the base unit (thus resulting in an elongated hexagonal bipyramid, as recited in claim 5) would thus have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on particular conventional shape that was desired to be used for the base unit top and bottom.   
The combination as applied to claim 1 teaches that the individual base unit comprises a polyhedron, as recited in claim 2.
The above combination as applied to claim 1, is thus seen to teach and/or suggest that the polyhedron is an elongated hexagonal bipyramid, as recited in claim 5, because the combination teaches using the same pyramidal shape for both the top and bottom pyramids, and where such a pyramid can be a hexagonal pyramid.
Regarding claim 6, Rogge discloses a frozen confection whose width comprises at least two connected base units (see figure 1, where the vertical extent can be construed as the width).
Regarding claim 7, Rogge discloses a frozen confection whose length comprises at least two connected base units (see figure 1, where the horizontal extend can be construed as the length).
Regarding claim 14, Rogge’s disclosure that the food product is ice cream is seen to read on an ice cream bar.
Regarding claim 15, while the claim further limits claim 1, the claim does not positively recite that the food product is kombucha.  Therefore, claim 15 is rejected based on its dependence to claim 12. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Rogge (EP 170770) as the primary reference, and in further view of Juerg (DE 1432047) and Laberdure (US 9808017).
Regarding claim 8, Rogge teaches a length comprising five connected base units (see figure 1).  The width as shown in figure 1 of Rogge shows two connected base units.
Claim 8 differs in specifically reciting, “whose width comprises at least three connected base units.”
Jeurg teaches food bars (see paragraph 1 of the machine translation) where there are polyhedron shaped base units (see figure 5 and 8) which are connected together (see paragraph 10: In contrast, the continuous bar 27 contained in foil 26 in figure 8 is pressed entirely by pairs of molds into a specific shape which essentially corresponds to the conventional shape of chocolate bars”) and where the food product can have a width of three connected base units (see figure 8).  Laberdure also teaches a chocolate bar (see figure 1, item 14), which has a plurality of base units, having a top and bottom with a middle there-between, and where the top and bottom have a similar shape.  Laberdure also teaches that the food bar is at least three units wide and at least five units long (see figure 1).  
Since Rogge teaches that the shape of the food product can resemble chocolate bars (see paragraph 7) to thus modify the combination and to provide an additional row of base units so as to have a width of at least three connected base units for the width, as taught by Jeurg and Laberdure would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design for the purpose of resembling conventional shapes for food bars.  Additionally, as Rogge already teaches that the connections between the base units are shearable, to provide another row of base units so that the width would comprise at least three base units would have been an obvious to one having ordinary skill in the art, as an obvious repetition/duplication of the base unit configuration, which is not seen to provide a patentable distinction over the prior art.  

Response to Arguments
On pages 17-18 of the response, Applicant urges that obviousness cannot be established by demonstrating that each of the elements was independently known in the art; and there must be a reason to combine the known elements in the manner claimed.  Applicant also urges that there is no motivation to combine the teachings of the prior art while also having a reasonable expectation of success.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Rogge already teaches a frozen confection which comprises a plurality of connected individual base units, and where the shape of the base units can be construed as truncated pyramid polyhedrons.  Rogge can thus be construed to teach that there is a middle prism for an individual base unit, that comprises the upper base, the lower base and faces that are equal to the number of aces of the truncated pyramidal polyhedron of either the top or bottom pyramid shapes.  Rogge also teaches that each of the polyhedron shaped based units are shearable.  While not specific as to the pyramids having a triangular faces and where there are six triangular faces to the top and bottom pyramids and six faces of the middle prism, such a modification is seen to have been an obvious matter of engineering and/or design based on known shapes for foods.  In this regard, the art recognizes using triangular faces for pyramidal base units for frozen confections, as taught by Muller and where hexagonal pyramids as shapes for foods, as evidenced by Fishter have been known.  Therefore, it would have been a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.   It is noted that Applicant’s specification indicates that paragraph 30 as filed that the shearable base units can take many differing shapes from rounded shapes to polyhedron shapes, of which Richter (US D169390) or Janzen (DE 10251678) (previously relied on) taught similar concepts to that disclosed by Rogge but with rounded shapes.

On page 18 of the response, Applicant urges that Rogge relates to an ice cream bar comprising base units having a polyhedron shape but does not teach a frozen confection comprising frozen water, fruit or kombucha comprising a shape of polyhedrons having a pyramidal shape with triangular faces.
It is noted however, that ice cream, as taught by Rogge would also have comprised frozen water.  Regarding the specific polyhedron shape having a pyramidal shape with triangular faces, Muller, Harigai and Kerekes, teach polyhedron shapes having a pyramidal shape with triangular faces as does Fishter and Martellatto.

 On page 19 of the response, Applicant urges that the limitations of claim 12 were not subject to the rejection.
This urging is not seen to be sufficient to overcome the rejection.  Rogge as presented in the Office Action mailed April 19, 2022 teaches that the base units can comprise ice cream (see paragraph 8), and therefore reads on the base units comprising frozen water, because it is well known in the art that ice cream also comprises water which would have been frozen.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 202014005588 discloses pyramidal shaped foods (see figure 8).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792